Citation Nr: 1235863	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected osteoarthritis of the bilateral knees.

2. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected osteoarthritis of the bilateral knees.

3. Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected osteoarthritis of the bilateral knees.

4. Entitlement to a disability rating in excess of 20 percent for osteoarthritis of the right knee with limitation of flexion.

5. Entitlement to a disability rating in excess of 20 percent for osteoarthritis of the left knee with limitation of flexion.

6.  Entitlement to an initial disability rating in excess of 10 percent for limitation of extension of the left knee.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  Unfortunately, the digital and audio recording of the hearing were not transcribable and a transcript is not included in the claims file.  The Veteran was notified in a May 2011 letter that a transcript of the hearing could not be produced, and he responded that he did not desire a second hearing.  

In a January 2012 rating decision, the RO granted a separate 10 percent disability rating for limitation of extension of the left knee, effective May 14, 2001.  As this additional award does not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran originally disagreed with the rating assigned for the left knee disability, the separate rating for additional left knee disability is considered part of the underlying appeal.  Thus, the rating assigned for limitation of extension of the left knee will be reviewed.  

In a December 2008 statement, the Veteran reported that when he could no longer work due to arthritis in his knees he filed for disability benefits from the Social Security Administration (SSA).  He reportedly was awarded disability benefits effective August 1990, and he noted that he has been unable to work ever since this time.  The Board views the December 2008 statement as a claim for a TDIU, as it appears the Veteran is claiming that his service-connected left and right knee disabilities preclude employment.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to a TDIU is properly before the Board.  

In January 2012, the Board restored 20 percent ratings for the service-connected left and right knee disabilities and remanded for further evidentiary development the claims for higher ratings for the knee disabilities and claims for service connection for a low back disability, bilateral hip disability and bilateral ankle disability.  The requested development was completed in part and the case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability, a bilateral hip disability, and a bilateral ankle disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the course of this appeal, the service-connected right knee disability has been manifested by pain, tenderness, intermittent stiffness, an antalgic gait, and limitation of motion, with flexion of 105 degrees or greater and extension limited by less than 10 degrees.   

2.  During the course of this appeal, the service-connected left knee disability has been manifested by pain, tenderness, intermittent stiffness, an antalgic gait, and limitation of motion, with flexion of 105 degrees or greater and extension limited by 10 degrees or less.    

3.  Slight instability of the left knee is shown on examination on February 28, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for osteoarthritis of the right knee with limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260-5003 (2011).

2.  The criteria for a rating in excess of 20 percent for osteoarthritis of the left knee with limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260-5003 (2011).

3.  The criteria for an initial rating in excess of 10 percent for limitation of extension of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

4.  The criteria for a separate 10 percent disability rating for instability of the left knee have been met since February 28, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2004 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for higher ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in July 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and Social Security Administration (SSA) records.

VA attempted to obtain the underlying medical records used in deciding the Veteran's SSA disability claim; however, in March 2009, SSA notified VA that the records had been destroyed.  The Veteran was notified of the unavailability of these records in a September 2009 letter.  The Veteran also identified some private treatment records that may be relevant to his claims.  VA attempted to obtain these records but in October 2009 was informed by the keeper of the records that the records had been purged as they were more than 10 years old.  The Veteran was informed of the unavailability of these records in the November 2010 supplemental statement of the case.  In a letter received from the Veteran the next month, he indicated that it would be useless to further pursue the private records as he had already sent VA all the records he had.  Based upon the above, the Board finds that the duty to assist the Veteran in obtaining the aforementioned records has been satisfied to the extent possible.  See 38 C.F.R. § 3.159(c).   

As noted above, the Veteran was afforded a hearing in connection with these claims but the proceedings could not be transcribed due to equipment malfunction.  The Veteran declined the opportunity to appear for another hearing.  

In addition, the Board notes that the case was remanded in January 2012 in part to provide the Veteran with a VA knee examination and obtain certain VA treatment records.  The requested VA records were obtained and the Veteran was provided a VA examination in February 2012.  Accordingly, the requirements of the remand were ultimately accomplished and there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).
The Veteran underwent VA knee examinations in January 2005, November 2005, December 2005, and February 2012.  These examinations are found to be adequate insofar as they thoroughly and accurately portray the extent of the Veteran's knee disabilities.  They were each conducted after a review the pertinent history, and the knees were tested for range of motion and functional capacity.  Diagnostic testing, including X-rays were reviewed.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (finding an examination report to be lacking sufficient detail and as a result inadequate as it failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups).  
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that staged ratings may be warranted for different time periods based on the facts found.

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id., see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2011).  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  Id.  

When considering joints, manifestations of functional loss also include less or more movement than is normal, weakened movement, excess fatigability, incoordination, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing.  38 C.F.R. § 4.45 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 207 (1995) (holding that 38 C.F.R. § 4.45 applies to joint conditions as well as muscle and nerve conditions).

Assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Regarding limitation of motion, the Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2011).

Additionally, VA's General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  VA's General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5257 is used for rating other impairment of the knee and allows for 10, 20, and 30 percent ratings for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background

The Veteran reports pain and limited motion as a result of his service-connected knee disabilities.  

The Veteran was examined by VA on four occasions in connection with the current appeal regarding the disability ratings assigned for his service-connected knee disabilities.  

The first examination took place in January 2005.  The Veteran was not using assistive devices and reported that he had no episodes of knee dislocation or recurrent subluxation.  Examination of the knees revealed a range of motion from 0 degrees extension to 125 degrees flexion bilaterally.  Pain began at 125 degrees flexion for each knee.  The examiner stated it was unknown if range of motion or joint function was additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  Weakness was present and quadriceps strength was recorded as 4/5.  There was diffuse tenderness to palpation of both knees.  Gait was normal.  Both knees were stable to varus and valgus stress testing.  The diagnosis was degenerative joint disease of the bilateral knees.

The second examination was in November 2005.  The Veteran complained of constant knee pain and noted that his knee will give way occasionally, left greater than right.  He denied any locking symptoms.  Examination of the knees revealed no effusion, warmth or erythema.  The right knee range of motion was lacking 5 degrees of extension; flexion was to 105 degrees.  The left knee was lacking 10 degrees of extension; flexion was to 105 degrees.  Moderate crepitus was present with flexion and extension.  Testing of the anterior cruciate ligament revealed mixed results with a positive Lachman's test on the right and a negative anterior draw sign.  Overall, there was no varus or valgus stress pain.  McMurray test was positive on the left which could indicate a torn meniscus.  Muscle strength was 5/5.  The Veteran walked with an antalgic gait and favored the left knee.  The diagnosis was chronic bilateral knee arthralgia secondary to moderate to severe tricompartmental degenerative joint disease changes, left greater than right.  

The third examination was in December 2005.  Examination revealed a slightly antalgic gait, although the Veteran appeared to move well without assistive device.  There was mild varus deformity of both knees.  Each knee was lacking 5 degrees of extension; flexion was to 120 degrees bilaterally with minimal discomfort at 120 degrees.  Range of motion during passive, active, and repetitive motions was the same.  There was no limitation secondary to weakness, fatigability, or incoordination.  Stability of the medial and lateral collateral ligaments was good and there was good endpoint to Lachman's test and posterior drawer test bilaterally.  There was no radiation of pain or incapacitating episodes.  The diagnosis was bilateral knee osteoarthritis.  

The final examination was in February 2012.  The Veteran complained of knee pain and intermittent stiffness.  There were no reported instability symptoms.  The Veteran was using a cane in his right hand.  Examination revealed that the knees were tender to palpation.  The knees reportedly had less movement than normal, pain on movement, disturbance in locomotion, and interfered with sitting, standing, and weight bearing.  Right knee range of motion was from 0 degrees extension to 125 degrees flexion with pain beginning at 125 degrees.  Left knee range of motion was lacking 5 degrees of extension; flexion was to 125 degrees with pain beginning at 125 degrees.  There was no additional limitation of motion after repetition.  Strength was 5/5.  Knee stability testing was normal on the right.  On the left, the medial-lateral instability test was reportedly 1+, which represented 0 to 5 millimeters.  There was no history or evidence of recurrent patellar subluxation or dislocation and no meniscal conditions or surgeries.  Gait had a decreased stride length and velocity.  The examiner diagnosed degenerative arthritis of the knee, bilateral, and noted that the 1+ medial instability of the left knee represented primarily loss of articular cartilage of the medial compartment and not a true medial collateral ligament injury or incompetence.   

Several VA treatment records also reflect the severity of the knee disabilities.  During a September 2005 VA orthopedic consultation the Veteran complained of knee pain.  Examination of the knees revealed no obvious effusion or swelling.  Range of motion was from 0 degrees extension to 125 degrees flexion.  The knees were stable on testing.  February 2009 and March 2010 orthopedic consultations show a shuffling, antalgic gait with knee range of motion from 0 degrees extension to 125 degrees flexion.  On examination on both occasions, there was no crepitus or joint line tenderness and the ligaments were stable.  

A private treatment record dated in September 2010 reflects that the Veteran complained of bilateral knee and lower extremity pain that had been ongoing for the past 50 years.  Examination of the knees revealed a full range of motion with some crepitus bilaterally.  There was some effusion and a Baker's cyst of the left knee.  The knees were tender to palpation.  There was no instability with varus and valgus stress testing.  X-rays of the knees reportedly showed moderate to severe degenerative changes in the medial compartments bilaterally, worse in the left knee.  The impression was that the Veteran had degenerative joint disease of the bilateral knees with radiculopathy.  

Analysis

The Veteran contends that he should be assigned higher disability ratings for his service-connected right and left knee disabilities.     

Historically, service connection was awarded for osteoarthritis of the left and right knees by an August 1998 rating decision.  A 10 percent disability rating was assigned for each knee, effective July 2, 1998.  The effective date was subsequently changed to June 15, 1998 by a May 1999 rating decision.  Currently, the Veteran is in receipt of 20 percent evaluations for each knee, based upon limitation of flexion.  A January 2012 rating decision assigned a separate 10 percent rating, effective May 14, 2001, for limitation of left knee extension.  The current appeal stems from an October 2004 claim for increased ratings.

	I. Right Knee

When considering the effects of pain, as well as functional loss after repetitive use, flexion of the right knee has been limited at most to 105 degrees.  Such limitation does not meet the criteria for a rating higher than 20 percent.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260.  As such, a higher rating is not warranted based on limitation of right knee flexion.  

When considering the effects of pain, as well as functional loss after repetitive use, extension of the right knee was limited to 5 degrees on one occasion, although testing on multiple other occasions revealed full right knee extension.  Extension limited to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Board recognizes that when a Veteran has arthritis, and there is noncompensable limitation of motion of that joint, a 10 percent rating is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  X-rays show right knee arthritis in this case.  However, the Veteran has been assigned a 20 percent disability rating for limitation of motion of the knee joint (for limitation of flexion).  Despite the finding of arthritis in the right knee, a 10 percent rating cannot be assigned for the noncompensable limitation of extension in the right knee as the Veteran is already assigned a compensable rating for limitation of flexion of that joint.  Given the above, a separate compensable rating for limitation of extension is not warranted.  

In considering whether an increased rating is warranted based upon instability, the Board acknowledges the Veteran's November 2005 complaint that his knees give way occasionally.  Testing of the anterior cruciate ligament at that time revealed a positive Lachman's test on the right.  While this could indicate a ligament problem, which could in turn cause some instability, the anterior draw sign, which is also used to test the anterior cruciate ligament, was negative at that time and there was no pain on varus or valgus stress.  Significantly, the examiner did not note any demonstrated instability on examination.  More importantly, testing on previous and subsequent examinations and during treatment revealed a stable right knee.  Specifically, the right knee was found to be stable in January 2005, September 2005, December 2005, February 2009, March 2010, September 2010, and February 2012.  The preponderance of the evidence demonstrates that the Veteran does not have instability of the right knee.  

The Board has considered whether higher or additional ratings could be assigned based on other diagnostic codes.  There is no indication that the Veteran has right knee joint ankylosis, recurrent subluxation, impairment of the tibia or fibula, genu recurvatum, dislocated or removed semilunar cartilage, or any other knee impairment.  In fact, the Veteran clearly has motion in the knee joint which weighs against a finding of ankylosis, and multiple X-rays have failed to reveal any impairment of the tibia or fibula or genu recurvatum.  In addition, the Veteran has not reported having any prior knee surgeries or recurrent subluxation (the Veteran's reports of his knee giving way are addressed above) and there has been no finding of dislocated semilunar cartilage with locking.  As such, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  

	II. Left Knee

The Veteran's left knee osteoarthritis is currently assigned a 20 percent rating based on limitation of flexion.  When considering the effects of pain, as well as functional loss after repetitive use, flexion of the left knee has been limited at most to 105 degrees.  Such limitation is commensurate with a 0 percent disability rating and does not more closely resemble the criteria for a 30 percent rating for limitation of flexion of the leg.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260.  As such, a higher rating is not warranted based on limitation of left knee flexion.  

The Veteran is also assigned a 10 percent disability rating based on limitation of extension of the left knee.  When considering the effects of pain, as well as functional loss after repetitive use, extension of the left knee has been limited to at most 10 degrees.  Such limitation is commensurate with a 10 percent disability rating and does not more closely resemble the criteria for a 20 percent rating for limitation of extension of the leg.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261.  As such, a higher rating is not warranted based on limitation of left knee extension.  

In considering whether a higher rating is warranted based upon instability, the Board observes that during the February 28, 2012 VA examination, the left knee medial-lateral instability test was reportedly 1+, which represented 0 to 5 millimeters of movement.  Essentially, this test showed instability of the left knee.  Given that the instability was only measured as 1+, or 0 to 5 millimeters, the Board finds that the instability is best described as slight.  The slight instability of the left knee warrants a separate 10 percent disability rating effective the date it was first shown - February 28, 2012.  A higher rating is not warranted for instability of the left knee as no more than slight instability is shown.  

In addressing whether a separate rating for instability of the left knee is warranted prior to February 28, 2012, the Board concludes that it is not.  The Board acknowledges the Veteran's November 2005 complaint that his knees gave way occasionally.  At that time the McMurray test was positive on the left, which could represent a tear in the meniscus, which could in turn cause some instability.  Testing of the anterior cruciate ligament, however, was negative at that time and there was no pain on varus or valgus stress.  The examiner did not note any demonstrated instability on examination.  More importantly, testing on previous and subsequent examinations revealed a stable left knee.  For example, during examination in January 2005 both knees were stable to varus and valgus stress testing and in December 2005 stability of the medial and lateral collateral ligaments was good.  During VA orthopedic consultation in September 2005 the knees were stable on testing, and in February 2009 and March 2010 the ligaments were reportedly stable.  A private treatment record from September 2010 indicates that at that time there was no instability with varus and valgus stress testing.  The preponderance of the evidence therefore indicates that the Veteran did not have left knee instability prior to February 28, 2012.  

Next, the Board has considered whether higher or additional ratings could be assigned based on other diagnostic codes.  There is no indication that the Veteran has left knee joint ankylosis, recurrent subluxation, impairment of the tibia or fibula, genu recurvatum, dislocated or removed semilunar cartilage, or any other knee impairment.  In fact, the Veteran clearly has motion in the knee joint which weighs against a finding of ankylosis, and multiple X-rays have failed to reveal any impairment of the tibia or fibula or genu recurvatum.  In addition, the Veteran has not reported having any prior knee surgeries or recurrent subluxation (the Veteran's reports of his knee giving way are addressed above) and there has been no finding of dislocated semilunar cartilage with locking.  As such, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  

Other Considerations

The Board has also considered whether the Veteran's knee disabilities present so exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.
	
In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher ratings than those assigned, that doctrine is not further applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 20 percent for osteoarthritis of the right knee with limitation of flexion is denied.

Entitlement to a disability rating in excess of 20 percent for osteoarthritis of the left knee with limitation of flexion is denied.

Entitlement to an initial disability rating in excess of 10 percent for limitation of extension of the left knee is denied.  

A separate 10 percent rating for instability of the left knee is granted from February 28, 2012, subject to the applicable laws and regulations governing the payment of monetary benefits.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  

	I. VA Examinations

While the Veteran was provided VA examinations in relation to his claims for service connection for a low back disability and a bilateral ankle disability, these examinations are not adequate.  See Barr, 21 Vet. App. at 311 (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).

After examination in March 2012, a VA examiner diagnosed mechanical low back pain syndrome, lumbar stenosis, and degenerative arthritis, ankle.  The examiner also noted degenerative disc disease and degenerative arthritis of the spine.  The examiner opined that none of these disabilities were caused by the Veteran's service-connected knee disabilities, noting that under certain conditions, such as antalgic gait or significant malalignment, a knee condition may cause degenerative arthritis of the ankle and that under certain circumstances a knee condition causing a significant limp will cause a degenerative condition of the low back, but that the Veteran did not have an antalgic gait, significant malalignment, or a limp.  A review of the record, however, shows that on VA examination in August 1998, November 2005, and December 2005, the Veteran reportedly had an antalgic gait, and during a November 1999 VA examination, a slight limp on the right was noted.  A shuffling, antalgic gait was also described in VA orthopedic records dated in February 2009 and March 2010.  As an antalgic gait is shown in other medical evidence, it appears that the March 2012 opinions are based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  

The Board recognizes that in March 2012 the examiner described the Veteran's gait as having a decreased stride length and velocity with no limp.  However, the absence of a limp in March 2012 does not negate the fact that the Veteran's gait has repeatedly been described as antalgic.  The Board also finds inadequate the examiner's opinion that the current ankle and low back disabilities were not aggravated by the service-connected knee disabilities as he did not provide any rationale for this conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Given the above, additional examination and medical opinions are required.  

The Veteran was not provided a VA examination in relation to his claim for service connection for a bilateral hip disorder, despite the Board's instructions in the January 2012 remand.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While a VA hip examination was ordered, the examiner reported that a hip evaluation and medical opinion were not provided because the Veteran's "right hip pain" was pain radiating from the low back and not from primary hip pathology.  The Board notes in this regard that a September 2005 VA orthopedic consultation note indicates that X rays showed bilateral hips with minimal to moderate degenerative joint disease, and a December 2005 VA joints examination report indicates that X-rays at that time revealed very mild bilateral hip osteoarthritis with right greater trochanteric bursitis.  As such, a current bilateral hip disorder is shown.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).  As it remains unclear whether the Veteran's bilateral hip disability is related to his service, including his service-connected bilateral knee disabilities, on remand, the Veteran should be provided a hip examination. 

As the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record; if the claim is one for increase, the claim shall be denied.

	II. VCAA Notification

The Veteran essentially contends that he has a low back disability, bilateral hip disability, and bilateral ankle disability secondary to his service-connected knee disabilities.  He has been provided VCAA notification consistent with his claims for service connection on a secondary basis.  No notice has been provided regarding substantiating these claims on a direct basis; that is, as directly related to service rather than related to a service-connected disability.  Past adjudications have considered whether service connection could be awarded on a direct basis as well as a secondary basis; hence, VCAA notification as to substantiating these claims on a direct basis should be provided to the Veteran.  

	III. Records Development

The Veteran has continued to receive treatment from the Edward Hines, Jr. VA Medical Center (VAMC).  Ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

	IV. TDIU

The claim for a TDIU is not yet ripe for review and must be remanded for additional development.  See VAOPGCPREC 6-96 (noting that because the Board has jurisdiction over the question of TDIU for a particular disability in connection with a claim for an increased rating, the proper method of returning the case to the RO for further action is by Remand); Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). 

The Veteran has not submitted a formal application for a TDIU and has not been provided with VCAA notice appropriate for his claim for entitlement to a TDIU.  Such should be remedied on remand.  

In addition, a medical opinion has not been obtained addressing whether the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  As the Veteran asserts that his service-connected right and left knee disabilities prohibit him from working, an opinion is necessary in this case and should be obtained on remand.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

2.  Issue the Veteran notice consistent with the VCAA for his claim for a TDIU and his claims for service connection on a direct basis.  

3.  Obtain records of treatment from the Edward Hines, Jr. VAMC for the period beginning March 2012.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

4.  After the development in paragraphs (2) and (3) has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the nature of any current low back disability, and to obtain an opinion as to whether such is possibly related to a service-connected disability.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide opinions as to the following: 

(a.) Is it at least as likely as not (50 percent or greater) that the Veteran has a low back disability that is causally related to his service-connected knee disabilities? 
 
(b.) Is it at least as likely as not (50 percent or greater) that the Veteran has a low back disability that was aggravated beyond the normal course of the condition by his service-connected knee disabilities?  

For purposes of the opinion, the examiner should accept as fact that the Veteran has had an antalgic gait since August 1998.  A rationale for all opinions expressed should be provided.

5.  After the development in paragraphs (2) and (3) has been completed to the extent possible, schedule the Veteran for a VA hip examination to determine the nature of any current hip disability, to include bilateral hip osteoarthritis with right greater trochanteric bursitis (diagnosed in December 2005), and to obtain an opinion as to whether such is possibly related to a service-connected disability.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following: 

(a.) Is it at least as likely as not (50 percent or greater) that the Veteran has a hip disability that is causally related to his service-connected knee disabilities? 
 
(b.) Is it at least as likely as not (50 percent or greater) that the Veteran has a hip disability that was aggravated beyond the normal course of the condition by his service-connected knee disabilities?  

For purposes of the opinion, the examiner should accept as fact that the Veteran has had an antalgic gait since August 1998.  A rationale for all opinions expressed should be provided.

6.  After the development in paragraphs (2) and (3) has been completed to the extent possible, schedule the Veteran for a VA ankle examination to determine the nature of any current ankle disability, and to obtain an opinion as to whether such is possibly related to a service-connected disability.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following: 

(a.) Is it at least as likely as not (50 percent or greater) that the Veteran has an ankle disability that is causally related to his service-connected knee disabilities? 
 
(b.) Is it at least as likely as not (50 percent or greater) that the Veteran has an ankle disability that was aggravated beyond the normal course of the condition by his service-connected knee disabilities?  

For purposes of the opinion, the examiner should accept as fact that the Veteran has had an antalgic gait since August 1998.  A rationale for all opinions expressed should be provided.

7.  After the above has been accomplished to the extent possible, send the Veteran's claims file (both the paper file and any electronic portion of the file) to a VA physician for review for the purpose of ascertaining the cumulative impact of the Veteran's service-connected disabilities on his employability.  The examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner is asked to review the entire claims file and provide an opinion as to whether the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, preclude him from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

Lastly, if the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  The medical basis for the conclusions reached should be provided.  

8.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

9.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


